Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Consideration Program Request
The AFCP2.0 filed on 03/22/2020 has been fully considered and it is ok to enter.

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Andrew M. Ollis on 03/24/2021. The application has been amended as follows:

Claim 1 (Currently Amended): A heatable glazing comprising a pane of glazing material with a first portion delimited by a first busbar and a second busbar wherein a voltage V1 is applied and a second portion of the pane in need of rapid heating delimited by the second busbar and a third busbar wherein a voltage V2 is applied, 
wherein the voltage V1 is converted into [[a]] the voltage V2 within the second portion by an electrical converter DC/DC, 

wherein the first portion and the second portion are independently heatable.

	The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-14 is indicated because: 
The prior art of record does not anticipate or render fairly obvious in combination with to teach the limitations of the claimed invention as cited in the independent claim 1.
The amended claim filed on 03/22/2021 overcame the claim objection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        03/24/2021